DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 21-24, 26-30, 32, 33, and 37-40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 8,115,316 B2 (Kohara).
	Kohara discloses, referring primarily to figures 1-5B, an electronic package (100) comprising: a substrate (1) comprising a first substrate side facing a first vertical direction; a terminal (4) on the first substrate side; a package interconnect on the terminal (7); and a package body (6) on the first substrate side and laterally surrounding the package interconnect, wherein: the package body comprises an aperture (5) in which at least a portion of the package interconnect is positioned, the aperture being defined by an interior sidewall of the package body; and in a vertical cross-section, the interior sidewall comprises: a first sidewall portion (5a) that contacts the package interconnect and comprises a non-zero curvature; and a second sidewall portion (5c) that does not contact the package interconnect and is more horizontal than the first sidewall portion [claim 21], wherein the package body comprises a molding material (col. 4, lines 5-15) [claim 22], wherein the conductive ball is approximately spherical (col. 4, lines 15-30) [claim 23], wherein in the vertical cross-section, the interior sidewall comprises a third sidewall portion (5b) that is straighter than the first sidewall portion [claim 24], wherein the package interconnect comprises a solder (col. 4, lines 10-15) [claim 26].
	Similarly, Kohara discloses a method of forming an electronic package (100), the method comprising: providing a first structure comprising: a substrate (1) comprising a first substrate side facing a first vertical direction; a terminal (4) on the first substrate side; and a package interconnect (7) on the terminal; and forming a package body (6) on the first substrate side and laterally surrounding the package interconnect, wherein: the package body comprises an aperture (5) in which at least a portion of the package interconnect is positioned, the aperture being defined by an interior sidewall of the package body; and in a vertical cross-section, the interior sidewall comprises: a first sidewall portion (5a) that contacts the package interconnect and comprises a non-zero curvature; and a second sidewall (5c) portion that does not contact the package interconnect and is more horizontal than the first sidewall portion [claim 27], wherein said forming the package body comprises molding an encapsulating material around the package interconnect, such that at least a portion of package interconnect is positioned in an aperture of the encapsulating material (col. 4, lines 30-45) [claim 28], wherein said forming the package body comprises, after said molding the encapsulating material, expanding the aperture (col. 4, lines 30-45) [claim 29], wherein in the vertical cross-section, the interior sidewall comprises a third sidewall portion (5b) that is straighter than the first sidewall portion [claim 30], wherein the package interconnect comprises a solder (col. 4, lines 10-20) [claim 32].
	Additionally, Kohara discloses, a method of manufacturing an electronic device (100), the method comprising: providing a first structure (10) comprising: a substrate (1) comprising a first substrate side facing a first vertical direction; a first interconnection structure (7) coupled to the first substrate side, the first interconnection structure comprising a first solder (col. 4, lines 10-20); and an encapsulating material (6) on the first substrate side and laterally surrounding the first solder, the encapsulating material comprising a first encapsulation side facing the first vertical direction, and a second encapsulation side facing the substrate, where the first solder is entirely confined to an aperture (5); enlarging the aperture around the first interconnection structure; and after said enlarging the aperture, coupling a second solder (7b) to the first solder (figure 7) [claim 33], wherein the first substrate side comprises a first terminal (4); the first interconnection structure is coupled to the first terminal; the first structure comprises a solder mask material (6, col. 4, lines 1-20) that contacts and laterally surrounds the first terminal such that no portion of the first interconnection structure contacts a lateral surface of the first terminal (best seen in figure 7) [claim 37], wherein before said coupling the second solder to the first solder, no portion of the first solder protrudes from the first encapsulation side [claim 38], wherein after said coupling the second solder to the first solder, the coupled second solder and first solder form an elongated solder structure (col. 9, lines 60-65) [claim 39], wherein the aperture comprises an aperture through only the encapsulating material [claim 40].
Allowable Subject Matter
Claims 25, 31, and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 25 states the limitation “wherein in the vertical cross-section, the second sidewall portion is positioned vertically between the first sidewall portion and the third sidewall portion. This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 31 states the limitation “wherein in the vertical cross-section, the second sidewall portion is positioned vertically between the first sidewall portion and the third sidewall portion.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 34 states the limitation “wherein said enlarging the aperture comprises laser ablating a portion of the encapsulating material around the first interconnection structure.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 35 states the limitation “wherein the aperture is defined by an inner sidewall of the encapsulating material, the inner sidewall comprising, in a vertical cross-section: a first sidewall portion that laterally narrows from the first encapsulation side toward the second encapsulation side; a third sidewall portion that contacts the first interconnection structure; and a second sidewall portion between the first sidewall portion and the third sidewall portion, where the second sidewall portion is more horizontal then the first and third sidewall portions.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 36 states the limitation “wherein at a point of maximum lateral width of the first interconnection structure, the first interconnection structure is free of contact with the encapsulating material.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847